Citation Nr: 1041415	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for left 
ear hearing loss prior to February 3, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for left 
ear hearing loss since February 3, 2010.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, 
in pertinent part, continued the Veteran's non-compensable rating 
for left ear hearing loss.  An August 2010 rating decision 
increased the evaluation to 10 percent, effective February 3, 
2010.  The Veteran has not expressed satisfaction with the 
evaluation assigned in either stage, and both  periods remain on 
appeal.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in November 2009.  A transcript of the 
hearing is of record.

The issues have been recharacterized to better reflect the 
procedural history.


FINDINGS OF FACT

1.  Prior to February 3, 2010, left ear hearing loss was 
manifested by no worse than Level V.
 
2.  Left ear hearing loss has been manifested by Level V since 
February 3, 2010.





CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss prior to February 3, 2010 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 3.383, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100.

2.  The criteria for an evaluation in excess of 10 percent for 
left ear hearing loss since February 3, 2010 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 3.383, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the case of claims for increased evaluation, notice must 
inform the Veteran of the need to show a disability's impact on 
his occupational functioning as well as overall worsening.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009)

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The RO provided the appellant with pre-adjudication notice in 
September 2005.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio  v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.  A 
June 2006 letter provided the appellant with notice of the 
criteria for assigning effective dates and disability ratings.  
The claim was subsequently readjudicated in an August 2007 
statement of the case and supplemental statements of the case 
dated July 2008, June 2009, February 2010, and August 2010, 
following the provision of notice.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained all outpatient treatment records through January 
2010, and the Veteran has submitted, or VA has assisted him in 
obtaining, relevant private treatment records.  He has been 
afforded multiple VA examinations and several medical opinions 
have been obtained.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claim file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

II.  Evaluation of Left Ear Hearing Loss

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 Vet. 
App. 55, 58  (1994).  Separate ratings may be assigned for 
separate periods of time based on the facts found, however.  This 
practice is known as "staged" ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Staged ratings have been assigned here by the RO; 
all periods are under appeal.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. 
§§ 3.321(a), 4.1.  

Hearing loss is evaluated under Code 6100, which provides that 
numeric designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85, based on pure tone thresholds 
and speech discrimination; there is no room for subjective 
interpretation.  Under Table VI, a Roman numeral designation (I 
through XI) for hearing impairment is found based on a 
combination of the percent of speech discrimination scores and 
the pure tone threshold average.  38 C.F.R. 
§ 4.85(b).  Table VIA will be used, which assigns a Roman numeral 
designation solely on the pure tone threshold average, when the 
examiner certifies that use of the speech discrimination test is 
not appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  Table 
VIA may also be used when there are exceptional patterns of 
hearing impairment.  The 
regulation is applicable where testing shows that the Veteran had 
pure tone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 Hertz) or when 
the pure tone threshold is 30 decibels or less at 1000 
Hertz and 70 or more decibels at 2000 Hertz.  38 C.F.R. § 4.86.  
The Table which yields the better result for the Veteran is to be 
selected.

The pure tone threshold average is the sum of the pure tone 
threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
38 C.F.R. § 4.85(d).  The Roman numeral designations determined 
using Table VI or Table VIA are combined using Table VII to find 
the percentage evaluation to be assigned for the hearing 
impairment.  

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  However, if hearing impairment in the service-
connected ear is compensable to a degree of 10 percent or more, 
as is the case here, compensation is payable for hearing 
impairment in both the service-connected and non-service-
connected ears if hearing impairment in the non-service-connected 
ear is a disability by VA standards which, as discussed below, it 
does.  38 C.F.R. § 3.383(a)(3).  VA regulations specify that 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The evaluation of hearing impairment applies a rather structured 
formula that is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

The Veteran is claiming entitlement to an increased rating for 
left ear hearing loss. He was granted an evaluation of 10 percent 
for left ear hearing loss effective February 3, 2010.  He is not 
service-connected for the right ear.

A.  Prior to February 3, 2010

At an October 2005 VA audiology examination, the following 
results were obtained:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
65
75
70
LEFT
20
10
70
80
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 percent in the left ear. 

The record contains a June 2006 private audiogram, but it depicts 
the pure tone thresholds exhibited by the Veteran on a graph and 
is not interpreted in decibels for each frequency depicted in the 
audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the 
Board may not interpret graphical representations of audiometric 
data).  

Another VA examination was conducted in August 2007.  The Veteran 
complained that he had problems hearing well in "most all 
conversations" even with his hearing aids.  He reported that he 
missed part of what was said to him at times, especially soft 
sounds and voices, and that words were not clear to him.  
Listening to the television, talking on the phone, and group 
listening situations were difficult for him.  Audiometric testing 
showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
60
65
65
LEFT
15
10
70
70
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of  82 percent in the left ear.  

The October 2005 and June 2006 audiological findings show that 
the Veteran's acuity falls under an exceptional pattern of 
hearing loss, as pure tone thresholds are 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz.  Applying the above 
findings to Tables VI and VIA shows that Table VIA provides for a 
higher numeral of Level IV in the left ear, with another level 
added, to bring the level to V.  When applied to Table VII, with 
the level I for the right ear, the findings still reflect a 
noncompensable evaluation.

At a May 2009 VA audiology examination, the Veteran reported 
difficulty hearing in crowds and restaurants, when holding the 
phone on the right ear, and in the presence of higher pitched 
voices.  Audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
         
5
65
65
60
LEFT
15
5
65
75
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 86 percent in the left ear.  

During his November 2009 hearing, the Veteran testified that he 
experienced intermittent excruciating pain in his left ear, and 
that he did not mention this to the May 2009 examiner.  Further, 
he testified that the pain is way down in the ear and that the 
pain occurs at least once a month.

These results do not show an exceptional level of impaired 
hearing under 38 C.F.R. § 4.86.  Instead, these results 
correspond with a hearing impairment level in the left ear of II, 
under Table VI.  When applied to Table VII, this warrants a 
noncompensable percent rating.  In light of the evidence of 
record, the Veteran's left ear hearing loss is rated at the 
correct level for this time period, as set forth in applicable 
hearing schedule criteria.  

The preponderance of the evidence is against the claim for 
entitlement to a compensable evaluation prior to February 3, 
2010; there is no doubt to be resolved; and a compensable 
evaluation for left ear hearing loss during this time period is 
not warranted.



B.  From February 3, 2010

Another VA examination was conducted in February 2010, when 
audiometric testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
70
70
70
LEFT
20
20
70
80
75

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 84 percent in the left ear.  

The most recent VA examination was conducted in May 2010.  The 
Veteran reported that he started having left ear pain in 2000.  
The pain occurred once a month and was a sharp, shooting pain 
that lasted until the Veteran took pain medication.  The Veteran 
denied any left ear injury, infection, or other known etiology.  
He reportedly had retired in 2007 because of age.  Audiometric 
testing showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
70
70
70
LEFT
20
20
70
80
75

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 84 percent in the left ear.  The 
diagnosis was idiopathic left ear pain.  The examiner opined that 
the left ear pain was not caused by or a result of the Veteran's 
hearing loss.  He reasoned that because the ear pain was of an 
unknown etiology and occurred only once a month, it was unlikely 
related to any real pathology.  He wrote "nevertheless, any 
pathology causing this would be in the external or middle ear and 
cause a conductive hearing loss or change in his hearing when it 
occurs and he has none of these findings."  

The February and May 2010 audiological findings show that the 
Veteran's acuity currently falls under an exceptional pattern of 
hearing loss, as pure tone thresholds are 30 decibels or less at 
1000 Hz and 70 decibels or more at 2000 Hz.  Applying the above 
findings to Tables VI and VIA shows that Table VIA provides for a 
higher numeral of Level IV in the left ear, with another level 
added, to bring the Level to V.  When applied to Table VII with 
the Level I for the right ear, the findings reflect a 
noncompensable evaluation.  The audiological findings from the 
February and May 2010 examinations continue to show the absence 
of a factual basis for a compensable evaluation .  In fact, it is 
clearly evident that the Veteran's left ear hearing loss is 
currently manifested at the noncompensable rate.  See 38 C.F.R. 
§§  4.85, 4.86, Diagnostic Code 6100.  

The preponderance of the evidence is against the claim for 
entitlement to an evaluation in excess of 10 percent since 
February 3, 2010; there is no doubt to be resolved; and an 
evaluation greater than 10 percent for left ear hearing loss 
during this time period is not warranted.

Relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The August 2007 and May 2009 examination 
reports considered the Veteran's reports of difficulty hearing in 
crowds, restaurants, and during telephone conversations.   The 
May 2010 examination report considered the Veteran's complaints 
of left ear pain.

The Veteran genuinely believes that severity of his disability 
merits a compensable rating.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the severity of his 
service-connected hearing loss disability, and his views are of 
no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Id. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Id. at 116.

Ratings in excess of that assigned are provided for certain 
manifestations of the service-connected disorder but the medical 
evidence reflects that those symptoms are not present in this 
case.  Additionally, the diagnostic criteria adequately describe 
the severity and symptomatology of the Veteran's disability.  The 
occasional ear pain experienced by the Veteran is not 
contemplated by the Rating Schedule.  However, even with 
consideration of such symptomatology, the Veteran's disability 
does not reflect such an unusual disability picture as to render 
the Rating Schedule inadequate.  In this regard, the Veteran has 
not demonstrated how occasional ear pain impacts his social 
and/or occupational functioning.  The Veteran has not been 
hospitalized for his left ear hearing loss disability.  The 
Veteran has not alleged that the left ear hearing loss has 
interfered with his employment.  Therefore, no extraschedular 
referral is required.








ORDER

Entitlement to a compensable evaluation for left ear hearing loss 
prior to February 3, 2010 is denied.

Entitlement to an evaluation in excess of 10 percent for left ear 
hearing loss since February 3, 2010 is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


